The determination to deny petitioner’s application for a master rigger’s license had a rational basis. The record demonstrates that petitioner failed to present evidence that he gained the requisite qualifying experience under the direct and continuing supervision of a master rigger duly licensed in the City of New York for five of the seven years prior to the filing of the application (see Matter of Auringer v Department of Citywide Admin. Servs. of City of N.Y., 28 AD3d 381 [2006]; Administrative Code of City of NY §§ 28-404.1, 28-404.3.1).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Tom, J.P, Friedman, DeGrasse, Richter and Manzanet-Daniels, JJ.